MARKEY, Chief Judge,
dissenting, with whom RICH, Judge, joins.
The majority incorrectly applies the legal standard for testing needed to prove a re-' duction to practice.
Whether Randolph’s test model included all the parts recited in the counts has no bearing on consideration of the adequacy of testing. The counts are not directed to a mere collection of interconnected parts. They require that the parts be so interconnected as to function as a weigh scale. Tests submitted in proof of reduction to practice of a weigh scale must demonstrate existence of some relationship between the readout and the amount of force applied to the load-support platform.
The “test” witnessed by Dickinson demonstrated only that a readout occurred upon application of some unknown force to the platform. Application of the unknown force involved in Randolph’s “pressing down” cannot substitute for application of a variety of discrete, known weights. Dickinson’s merely visual observation did not demonstrate that the readout at any given instant was related to the force applied to the scale at that moment.